FOX, District Judge.
Upon the application of the assignees in this case, praying that the administrator on the estate of said Jordan may be ordered to pay to said assignees not only the excess of the annual cash premium on the policy of insurance on the life of said Jordan over and beyond the sum of one hundred and fifty dollars for the year for which full premium was paid, but also a pro rata proportion of the quarterly payment of $89.61 paid for premium on the first quarter of the next year, deducting one-fourth of one hundred and fifty dollars therefrom, the court is of opinion, and doth so-adjudge, that said assignees are not entitled to receive any part of that premium so paid for the first quarter of the second.year, as the entire sum of one hundred and fifty dollars had never been paid for premiums for said second year, and the case is not brought *1077within the provisions of the statute. The as- ¡ signees are entitled to receive from said ad- j ministrator, the excess of premiums over one : hundred and fifty dollars so paid for the first i year. So ordered.